DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           DERRICK L. JONES,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D22-1034

                            [October 12, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy,
Judge; L.T. Case No. 06-2012-018500-CF-10A.

   Derrick L. Jones, Pahokee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Hammond v. State, 34 So. 3d 58, 60-61 (Fla. 4th DCA
2010) (where a movant files an initial brief, and fails to establish that the
claim can be amended in good faith, this court will not remand the matter).

CONNER, FORST and ARTAU, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.